LANDRIEU, J.,
concurs in part and dissents in part.
I concur in the amendment to our original judgment deleting the award of legal interest. For the same reason that we erred in awarding legal interest, the majority errs again by assessing trial court costs against defendant, Protective Insurance Company, Inc.
Art. 2164 does not grant this court authority to assess costs of the trial court proceedings where a consent judgment was entered and that judgment excluded court costs. Even if the judgment of the trial court had included court costs, the compromise of that judgment between the plaintiff, Vallery, and the defendant, Delta Drayage Company, for the sum of $28,-000.00, clearly limited Protective Insurance Company’s liability to that amount and no more, relative to those proceedings.